EXHIBIT 10.1
Execution Version

SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated as of January 28, 2016 (the “Amendment
Effective Date”), by and among Synergy Resources Corporation (the “Borrower”),
each Lender (defined below) signatory hereto and SunTrust Bank, as
Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity “Administrative Agent”) and as an Issuing Bank.
W I T N E S S E T H:
WHEREAS, the Borrower, Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to that certain Amended and Restated
Credit Agreement dated as of November 28, 2012, as amended by the following:
that certain First Amendment to Credit Agreement dated as of February 12, 2013,
Second Amendment to Credit Agreement dated as of June 28, 2013, Third Amendment
to Credit Agreement dated as of December 20, 2013, Fourth Amendment to Credit
Agreement dated as of June 3, 2014, Fifth Amendment to Amended and Restated
Credit Agreement dated as of December 15, 2014 and Sixth Amendment to Amended
and Restated Credit Agreement dated as of June 2, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
whereby upon the terms and conditions therein stated the Lenders have agreed to
make certain loans to the Borrower;
WHEREAS, the Borrower has requested that Administrative Agent and the Lenders,
as applicable, amend the Credit Agreement as set forth below; and
WHEREAS, subject to the terms and conditions hereof, Administrative Agent and
the Lenders, as applicable, are willing to agree to the amendments to the Credit
Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:
SECTION 1.Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Sections 1.02, 1.03 and 1.04 of the Credit Agreement shall apply to this
Amendment.
SECTION 1.    Borrowing Base. Effective on the Amendment Effective Date, the
Borrowing Base is decreased to $145,000,000. The Borrowing Base redetermination
provided for by this Amendment is the Scheduled Redetermination for December 15,
2015, which was postponed to January 15, 2016, pursuant to that certain Consent
and Waiver to Amended and Restated Credit Agreement dated as of December 11,
2015, by and among the Borrower, each Lender signatory thereto, Administrative
Agent and Issuing Bank.
SECTION 2.    Amendments to Credit Agreement. Effective on the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a)    The definition of “Applicable Margin” in Section 1.01 is amended by
deleting the following language: “, subject to a minimum interest rate floor
(which includes the Applicable Margin and the Alternate Base Rate or Adjusted
LIBO Rate, as the case may be) of 2.5% per annum”.
(b)    Clause (a) of the definition of “Investment” in Section 1.01 is amended
by inserting the following after “any agreement”: “(other than a merger
agreement entered into by the Borrower or any




--------------------------------------------------------------------------------




Subsidiary which would not, upon the consummation of the transactions
contemplated by such merger agreement, cause the Borrower or such Subsidiary to
fail to comply with Section 9.06; provided, that the ability of the Borrower or
such Subsidiary to enter into such merger agreement shall not be deemed to be a
consent by the Lenders to the consummation of the transactions contemplated by
such merger agreement)”.
(c)    The definition of “Reserve Report” in Section 1.01 is amended by
replacing the reference to “each August 31 or February 28” with “each August 31
or February 28 (or, in the event the Borrower changes its fiscal year end from
August 31 to December 31, each July 1 or January 1)”.
(d)    Section 2.07(c)(i)(A) is amended by replacing the reference to “each
December 15 and June 15 thereafter” with “each December 15 and June 15
thereafter (or, in the event the Borrower changes its fiscal year end from
August 31 to December 31, each November 1 and May 1 thereafter)”.
(e)    Section 8.01(n)(ii) is amended to read as follows:
“(ii)    [Reserved]; and”
(f)    Section 8.12(a) is amended by (i) replacing the reference to “each
November 15 and May 15 thereafter” with “each November 15 and May 15 thereafter
(or, in the event the Borrower changes its fiscal year end from August 31 to
December 31, each October 1 and April 1 thereafter) and (ii) replacing the
reference to “the immediately preceding August 31st and February 28th” with “the
immediately preceding August 31st and February 28th (or, in the event the
Borrower changes its fiscal year end from August 31 to December 31, the
immediately preceding July 1st and January 1st)”.
(g)    The first sentence of Section 8.14(b) is amended by adding the following
proviso to the end thereof: “provided, that the Borrower or any Subsidiary shall
not be required to comply with this Section 8.14(b) with respect to any
Subsidiary formed for the purpose of entering into a merger agreement so long
as: (A) such formed Subsidiary does not have any material assets or liabilities,
other than such merger agreement, (B) no Loan Party guarantees or otherwise
becomes liable in respect of any Debt or any other obligations, or grants any
Lien on any of its property to secure any Debt of or other obligations of, or
provide any other form of credit support to such formed Subsidiary, (C)
consummation of the transactions contemplated by such merger agreement would not
cause the Borrower or any Subsidiary to fail to comply with Section 9.06 and (D)
such formed Subsidiary either (y) becomes a Loan Party and otherwise complies
with the Credit Agreement substantially concurrently with the closing of such
merger agreement, or (z) is dissolved or becomes a Loan Party within thirty (30)
days after any termination of such merger agreement.”
(h)    Section 8.17 is amended to read as follows:
“Section 8.17    [Reserved].”
(i)    Section 9.01(b) is amended to read as follows:
“(b)    Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) current assets (excluding current assets
resulting from requirements of ASC Topic 815) plus unused availability under the
total Commitments (but only to the extent that the conditions to borrowing are
able to be met at such time) to (ii) current liabilities (excluding the current
portion of the sum of each Lender’s Commitment and current liabilities resulting
from the requirements of ASC Topic 815), determined at the end of each fiscal
quarter of the Borrower that ends after November 30, 2015, to be less than 1.0
to 1.0.”

2

--------------------------------------------------------------------------------




(j)    Section 9.15 is amended by adding the following sentence to the end
thereof: “Notwithstanding the foregoing, the Borrower or any Subsidiary may,
without seeking or obtaining consent, create one or more Subsidiaries that
comply with the proviso at the end of the first sentence of Section 8.14(b).”
(k)    Section 9.18(a) is amended to read as follows:
“(a)    The Borrower shall neither assign, terminate, unwind nor sell any
Hedging Agreements listed on Schedule 7.20. The Borrower shall not enter into
Hedging Agreements in respect of commodities other than Hydrocarbons. In the
case of Hydrocarbons, the Borrower shall not enter into Hedging Agreements if
the effect thereof would be to cause the notional volumes of all Hedging
Agreements and additional fixed‑price physical off‑take contracts, in the
aggregate, to exceed (i) the greater of (y) 100% of the projected production
from the Borrower’s Proved Developed Producing Reserves reflected in the most
recently completed Reserve Report and (z) 85% of the projected production from
the Borrower’s Proved Reserves reflected in the most recently completed Reserve
Report for any month continuing through and including the date that is
twenty-four (24) months following the effective date of each such Hedging
Agreement and (ii) the greater of (y) 85% of the projected production from the
Borrower’s Proved Developed Producing Reserves reflected in the most recently
completed Reserve Report and (z) 65% of the projected production from the
Borrower’s Proved Reserves reflected in the most recently completed Reserve
Report for any month that is twenty-five (25) months following the effective
date of each such Hedging Agreement and continuing through and including the
date that is sixty (60) months following such effective date (it being
understood that any put contracts entered into for non speculative purposes
shall not count against the above limitation). The Borrower shall not enter into
Hedging Agreements converting interest rates. The Borrower shall not post any
collateral to secure Hedging Agreements, except as contemplated by the Loan
Documents in the case of a Secured Hedging Counterparty.”
(l)    Section 9.18(b) is amended to read as follows:
“(b)    The limitations on Hedging Agreements set forth in this Section 9.18
shall be calculated based upon barrels of oil or cubic feet of natural gas, as
the case may be, as set forth in the relevant Reserve Report and shall not be
based on barrel of oil equivalent (or BOE) computations.”
(m)    Section 9.18(c) is deleted.


SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date, provided that each of the following
conditions precedent have been satisfied:
(a)    The Administrative Agent shall have received a counterpart of this
Amendment which shall have been executed by the Administrative Agent, the
Issuing Bank, the Lenders and the Borrower (which may be by telecopy or PDF
transmission).
(b)    Payment by the Borrower of the fees and expenses of the Administrative
Agent’s counsel pursuant to Section 12.03(a) of the Credit Agreement, including
fees and expenses in connection with the preparation, negotiation and closing of
this Amendment, to the extent invoiced at least three Business Days prior to the
Amendment Effective Date.
(c)    All representations and warranties set forth in each of the Loan
Documents (including this Amendment) shall be true and correct in all material
respects (other than those representations and warranties

3

--------------------------------------------------------------------------------




that are expressly qualified by a Material Adverse Effect or other materiality,
in which case such representations and warranties shall be true and correct in
all respects).
SECTION 4.    Representations and Warranties. The Borrower represents and
warrants to Administrative Agent and the Lenders, with full knowledge that such
Persons are relying on the following representations and warranties in executing
this Amendment, as follows:
(a)    It has the organizational power and authority to execute, deliver and
perform this Amendment, and all necessary organizational action on the part of
it requisite for the due execution, delivery and performance of this Amendment
has been duly and effectively taken.
(b)    The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered to the Administrative
Agent and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
(c)    This Amendment does not and will not violate any provisions of any of the
Organizational Documents of the Borrower.
(d)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment.
(e)    On the Amendment Effective Date, after giving effect to this Amendment,
(i) since August 31, 2015, no Material Adverse Effect has occurred, (ii) no
Default or Event of Default has occurred and is continuing, and (iii) all
representations and warranties set forth in each of the Loan Documents are true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties are true and
correct in all respects).
SECTION 5.    Miscellaneous.
(a)    Reference to the Credit Agreement. Upon the effectiveness hereof, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.
(b)    Extent of Amendments; Ratification. Except as otherwise expressly
provided herein, the Credit Agreement and the other Loan Documents are not
amended, waived, modified or affected by this Amendment and all of the terms and
conditions of the Credit Agreement and the other Loan Documents are, and remain,
in full force and effect in accordance with their respective terms. The Borrower
hereby ratifies and confirms that, after giving effect to this Amendment, (i)
except as expressly amended hereby, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, and
(iii) the collateral and the Liens on the collateral securing the Indebtedness
are unimpaired by this Amendment and remain in full force and effect.
(c)    Loan Documents. The Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their respective terms. This Amendment
is a Loan Document.

4

--------------------------------------------------------------------------------




(d)    Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants that, as of the date hereof, it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Indebtedness of the
Borrower to Administrative Agent, Issuing Bank or any Lender.
(e)    Execution and Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Amendment by facsimile or pdf shall
be equally as effective as delivery of a manually executed counterpart.
(f)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal laws of
the United States of America.
(g)    Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.
SECTION 6.    NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE AGENT,
ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.
SECTION 7.    No Waiver. The Borrower hereby agrees that no Event of Default and
no Default has been waived or remedied by the execution of this Amendment by the
Administrative Agent or any Lender. Nothing contained in this Amendment nor any
past indulgence by the Administrative Agent, Issuing Bank or any Lender, nor any
other action or inaction on behalf of the Administrative Agent, Issuing Bank or
any Lender, (a) shall constitute or be deemed to constitute a waiver of any
Defaults or Events of Default which may exist under the Credit Agreement or the
other Loan Documents, or (b) shall constitute or be deemed to constitute an
election of remedies by the Administrative Agent, Issuing Bank or any Lender, or
a waiver of any of the rights or remedies of the Administrative Agent, Issuing
Bank or any Lender provided in the Credit Agreement, the other Loan Documents,
or otherwise afforded at law or in equity.
Signatures Pages Follow



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:    SYNERGY RESOURCES CORPORATION
By:
/s/ James P. Henderson    

James P. Henderson
Executive VIce President Finance and Chief Financial Officer









Signature Page to Seventh Amendment

--------------------------------------------------------------------------------




SUNTRUST BANK,
as Administrative Agent and as an Issuing Bank and a Lender
By:
/s/ Yann Pirio    

Yann Pirio
Managing Director







Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






COMMUNITY BANKS OF COLORADO,
as an Issuing Bank and as a Lender
By:
/s/ Sarah E. Burchett    

Sarah E. Burchett
Managing Director







Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:
/s/ George E. McKean    

George E. McKean
Senior Vice President







Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






ZB, N.A. dba Amegy Bank,
as a Lender
By:
/s/ Ronnie Causey    

Ronnie Causey
Vice President







Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Darren Vanek    

Darren Vanek
Authorized Signatory







Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By:
/s/ Mark Roche    

Mark Roche
Managing Director




By:
/s/ Michael Willis    

Michael Willis
Managing Director







Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By:
/s/ Dusan Lazarov    

Dusan Lazarov
Director






By:
/s/ Michael Winters    

Michael Winters
Vice President





Signature Page to Seventh Amendment

--------------------------------------------------------------------------------






IBERIABANK,
as a Lender
By:
/s/ Tyler S. Thoem    

Tyler S. Thoem
Senior Vice President









Signature Page to Seventh Amendment